DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 5/6/21 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/4/19, 1/29/20, 4/23/20, and 11/18/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tacklind (US 2005/0284801 A1).
Regarding claim 1, Tacklind discloses (Figure 9) a surgical construct (80) comprising: a first peripheral member (81) separate from a second peripheral member (82); and at least one filament (84) coupled to the first and second peripheral members, the at least one filament passing through or around the first and second peripheral members at least one time and at multiple locations (83; paragraph 0039), to form a web extending between the first and second peripheral members.
Regarding claim 2, Tacklind discloses (Figure 9) that the at least one filament (84) passes through or around the first and second peripheral members (81, 82) a plurality of times (paragraph 0039).
Regarding claim 3, Tacklind discloses that the first peripheral member (81) and the second peripheral member (82) are capable of extending in a first direction (Figure 9), and the second peripheral member is separate from the first peripheral member (Figure 9) and is capable of extending in a plane laterally spaced from the first peripheral member (patch 81 can be in a different plane from that of patch 82; e.g., by pulling the patch 82 upward relative to patch 81).
Regarding claim 4, Tacklind discloses (Figure 9) that at least one filament (84) extends in a second direction which is different from the first direction (peripheral members 81, 82 extend longitudinally, filament 84 passes laterally).
Regarding claim 5, Tacklind discloses (Figure 9) that when the first peripheral member (81) is spread apart from the second peripheral member (82), the web is 
Regarding claim 6, Tacklind discloses (Figure 9) that the web has a triangular configuration (triangles formed by filament 84 passing over itself between loops 83).
Regarding claim 7, Tacklind discloses (Figure 9) that the web is capable of spreading (pulling the peripheral members 81, 82 apart would lengthen the filament 84 between the suture loops 83) and being tensioned (paragraph 0039).
Regarding claim 8, Tacklind discloses (Figure 9) that the at least one filament (84) passes through the first peripheral member (81), extends to the second peripheral member (82), passes through the second peripheral member, back to the first peripheral member, passes through the first peripheral member and then back to the second peripheral member, for the plurality of times.
Regarding claim 9, Tacklind discloses that each of the first peripheral member (81) and the second peripheral member (82) is a suture or tape (adhesive patches, paragraph 0039).
Regarding claim 10, Tacklind discloses (Figure 9) that the at least one filament (84) forms at least one loop extending between the first peripheral member (81) and the second peripheral member (82).

    PNG
    media_image1.png
    566
    524
    media_image1.png
    Greyscale

	Regarding claim 11, Tacklind discloses (Figure 9) that the at least one filament (84) is securely fixed to at least one of the first and second peripheral members (81, 82) by a knot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moehrle (US 2011/0040325 A1; Figures 1, 2, and 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771